Citation Nr: 1209591	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  10-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is required here before the Board may proceed with a final adjudication of this claim, for the reasons set forth below.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) discussed the steps to be taken in determining whether a VA examination is necessary prior to final adjudication of a claim.  In disability compensation claims, the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the medical evidence of record shows psychiatric treatment and diagnoses including but not limited to obsessive compulsive disorder, depressive disorder, and anxiety disorder.  While no psychiatric abnormality was noted on the Veteran's entrance or separation examinations, the service treatment records show treatment for suicidal gestures in March 1969, shortly after he entered active duty service.  Additionally, an October 2010 letter from a private psychiatrist, N.A.D., states that the Veteran's experiences during basic training for the Marine Corps "may well have contributed to his emotional problems."  Due to its speculative language, this statement does not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, it is sufficient to trigger VA's duty to provide an examination for his residuals of a back injury claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran did undergo an VA psychiatric examination in February 2010.  This examiner stated that she could not provide an opinion on the cause of the Veteran's obsessive compulsive disorder without resorting to mere speculation.  Her rationale for this focused on whether the Veteran was aware that his discharge was not for medical reasons and that he was not diagnosed with a mental illness during service.  While this addresses some concerns that the Veteran has voiced during the pendency of the appeal, it does not sufficiently explain why a medical nexus opinion cannot be offered without resorting to mere speculation.  As such, another examination and opinion is necessary to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current acquired psychiatric disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset during or is otherwise is attributable to the Veteran's active service.  Specifically, this examiner should address whether the suicidal gestures noted in service represent an early manifestation of any currently diagnosed psychiatric disorder or otherwise signify the onset of an acquired psychiatric disability.   

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

